UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of September 30, 2015 and 2014, the related consolidated statements of comprehensive income for the three-month and nine-month periods ended September 30, 2015 and 2014 and consolidated statements of changes in equity and cash flows for the nine-month periods ended September 30, 2015 and 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our reviews, insofar as it related to the investments accounted for under the equity method balances of NT$3,460 million and NT$4,116 million, which represented 1.05% and 1.37% of the total consolidated assets as of September 30, 2015 and 2014, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$157 million,
